THE THIRTEENTH COURT OF APPEALS

                                   13-22-00191-CV


          MISSION CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
                                  V.
                FRANCISCO GARCIA SR. AND MARIA GARCIA


                                  On Appeal from the
                    206th District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-2009-21-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged 50%

against appellant and 50% against appellees.

      We further order this decision certified below for observance.

December 8, 2022